Lore, C. J.
Although leave to appear specially has been granted without the reasons being set out in writing, yet it has *566been where there was no objection. In this case it is objected to, and we think the better practice is to embody the reasons in a petition. We then have a specific question before us.
The following petition was then filed by Mr. Handy, viz :
“To the Honorable the Judges of the Superior Court of the State of Delaware in and for New Castle County:
“I, Levin Irving Handy, attorney at law, respectfully petition the Court for permission to appear specially in the above mentioned case for Clinton G. Sentman, for the purpose of moving to quash the writ of certiorari, for the reason that the records show that the writ was issued upon a recognizance in which Charles B. Evans, Esq., an attorney of this Court, was sole surety, and that the Court had not granted leave for him to be taken as said surety in accordance with Section 5 of Bule 1 of this Court, and that the surety is insufficient.”
The Court thereupon made the following order:
“And now, to wit, this eighteenth day of September, 1900, the above petition having been read and considered, it is hereby ordered that the permission be granted to Mr. Handy to appear as requested therein.”
Note.—On September 25, 1900, the motion to quash the writ of certiorari, for the reasons stated in the petition, was argued before Lore, C. J., and Pennewill and Boyce, J. J. The Court held that while it was very bad policy for the rule of Court mentioned in the above petition to be violated, and while it was not intended in any way to encourage such violations, yet it did not authorize the Court to quash the writ, and the motion to quash the writ on that ground was refused.